Citation Nr: 1617737	
Decision Date: 05/03/16    Archive Date: 05/13/16

DOCKET NO.  09-43 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for sinusitis with headaches, to include as secondary to septal deviation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Patricia A. Talpins, Associate Counsel 







INTRODUCTION

The Veteran served on active duty from March 2001 to March 2007.

This matter comes to the Board of Veterans' Appeals ("BVA" or "Board") on appeal from a July 2007 rating decision issued by the Department of Veterans Affairs ("VA") Regional Office ("RO") in Waco, Texas. 

The Board remanded the appeal in July 2014 for further development
.
The appeal is again REMANDED to the agency of original jurisdiction (AOJ).  
The AOJ will contact the Veteran if further action is required on his part. 


REMAND

As discussed in the Board's previous remand, the Veteran was afforded a VA examination in May 2007, the examiner diagnosed the Veteran's sinus condition as being a deviated septum with obstructed breathing.  However, the examiner did not provide a rationale for his opinion.  See VA examination report, p. 5.  Therefore, the Board ordered a new VA examination. 

The AOJ contacted the VA medical facility nearest the Veteran and requested that he be scheduled for the examination.  See September 17, 2014 compensation and pension exam inquiry.  The AOJ notified the medical facility in the "General Remarks" section of the inquiry sheet that the Veteran's address and telephone number provided by the Veterans' Benefits Administration differed from the address listed in the Veterans' Health Administration's database.  The AOJ asked that the VA medical facility verify the Veteran's address for accuracy before mailing the examination notification letter.  Id.  Two weeks later, the Veteran failed to appear for his scheduled VA examination.  See computerized exam details sheet dated October 1, 2014 stating the Veteran's examination was canceled due to "failure to report."  

A copy of the letter informing the Veteran of the scheduled examination is not associated with the record.  The presumption of regularity does not necessarily apply to VA procedures in providing notice of scheduled examinations.  See Kyhn v. Shinseki, 716 F.3d 572 (Fed. Cir 2013).  VA regulations also provide that in situations in which a veteran fails to report for a VA examination scheduled in conjunction with an original compensation claim without good cause, the claim shall be rated based on the evidence of record.  See 38 C.F.R. § 3.655 (2015).  

Given the confusion as to the Veteran's correct address and the request of the Veteran's representative, the Board finds that VA's duty to assist arguably extends to affording him another opportunity to attend a VA examination.
 
Accordingly, the case is REMANDED for the following actions:

1.  The AOJ should verify the Veteran's address. 

2.  Thereafter, the AOJ should schedule the Veteran for an examination to determine whether any current sinusitis or headache disability is related to service or the service connected septal deviation.  The entire claims file must be made available to and be reviewed by the examiner in conjunction with the examination. 

Based on the examination and review of the record, for each diagnosed disability, the examiner should address the following: 

(a) Is it at least as likely as not (50 percent probability) that any currently sinusitis or headache condition (shown at any time since 2007) began in or is otherwise the result of a disease or injury in service? 

(b) If the answer to (a) is no, is it at least as likely as not (50 percent probability) that the Veteran's service-connected deviated septum caused or aggravated any currently sinusitis or headache condition? 

The examiner is informed that aggravation means chronic worsening of the underlying condition versus a temporary flare-up of symptoms, beyond its natural progression. 

VA will not concede aggravation unless the baseline level of the non-service connected disability is established by medical evidence created before the onset of aggravation or by the earliest evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of non-service connected disease or disability.

The examiner should provide an opinion as to whether the Veteran's reports, if accepted, would be sufficient, alone or with other evidence of record, to show a link between current sinusitis or headaches and service; and whether there is any medical reason for rejecting his reports.  The absence of supporting medical records is not a reason to reject the Veteran's reports, unless the existence of such records would be medically expected.

The examiner should provide reasons for all opinions.  If an opinion cannot be made without resort to speculation, the examiner should state whether the inability is due to the limits of the examiner's knowledge, the limits of medical knowledge in general; or there is additional evidence that would permit the opinion to be given. 

4.  If the benefit sought on appeal is not fully granted, the AOJ should issue a supplemental statement of the case before returning it to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




